Citation Nr: 1601146	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  14-13 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for fibromyalgia.   

2. Entitlement to service connection for osteoarthritis of the second finger in the right hand.

3. Entitlement to an initial disability rating in excess of 10 percent for service-connected irritable bowel syndrome (IBS).  

4. Entitlement to service connection for joint pain in the wrists, hands, ankles, feet, neck, shoulders, hips and low back, to include as due to osteoarthritis and/or undiagnosed illness.

REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs

ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991.  He had service in the Southwest Asia theater of operations from January 1991 through May 1991.  See DD-214.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the Veteran's description of chronic joint pain in the wrists, hands, ankles, feet, neck, shoulders, hips and low back and a diagnosis of osteoarthritis of the second finger in the right hand, the Board has added two additional issues as shown on the title page.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons. 

The issues of entitlement to an increased initial rating for IBS and entitlement to service connection for joint pain in the wrists, hands, ankles, feet, neck, shoulders, hips and low back, to include as due to osteoarthritis and/or undiagnosed illness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The evidence of record does not indicate that the veteran has a current diagnosis
of fibromyalgia. 

3. The evidence of record indicates that the Veteran has a current diagnosis of osteoarthritis of the second finger in the right hand; symptoms began in or during service and have continued to the present day; resolving reasonable doubt in the Veteran's favor, the Veteran had osteoarthritis of the second finger in the right hand in service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2. The criteria for entitlement to service connection for osteoarthritis of the second finger in the right hand have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the Veteran was provided with VCAA notice in August 2011 prior to the April 2012 rating decision.  The letter informed him of what information and evidence was needed to substantiate a claim for service connection including what he needed to provide and what would be obtained by VA. 

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including service treatment records (STRs), VA treatment records, private treatment records, and by affording the Veteran a VA examination.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Although the examiner did not have the claims file at the December 2011 VA examination, she provided an addendum opinion in January 2012 and reviewed the claims file in its entirety before rendering an opinion regarding fibromyalgia.  The December 2011 VA examination and January 2012 addendum opinion are adequate and provide sufficient detail as they were based on a physical examination of the Veteran.  Accordingly, the Board concludes that all relevant evidence has been obtained and that there is sufficient evidence on file with which to make a decision.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of the claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Entitlement to Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).
Service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013). 

Where a chronic disease under section 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of a link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.  

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.   

A. Fibromyalgia

In April 1991, the Veteran stated on his Report of Medical History that he had arthritis and recurrent back pain.  Additionally, a doctor included a note stating that the Veteran suffered from chronic intermittent aches and pains in his joints.  The Veteran's separation examination did not note any abnormalities regarding the joints. 

The record contains a private treatment record from rheumatology dated in October 1991. The Veteran complained that he had arthralgia predominantly in his shoulders and low back.  The Veteran stated that he had 30-40 minutes of morning stiffness in his low back and that arthralgia in his knees and his shoulders seemed to be worse at the end of the day.  The examination indicated that there was no olecranon nodules present and there were no soft tissue calcific deposits.  The range of motion of his small joints of the hands, wrists, elbows, shoulders, hips, knees, and ankles were all unremarkable.  In November 1993, he filed for service connection for ankylosing spondylitis and the RO denied the claim because there was no medical evidence of a diagnosis.  The Veteran did not appeal this denial and instead filed for service connection for other conditions, including fibromyalgia in July 2011.  He included a statement in support of claim indicating that he had chronic pain and aches in his joints since his time in Southwest Asia and referred to his Report of Medical History from 1991. The treatment records did not mention the Veteran's chronic pain again until April 2010.

The Veteran attended a VA examination in December 2011 for his fibromyalgia claim.  The examination indicated that he had no current fibromyalgia symptoms and that he did not meet the criteria for a diagnosis.  Additionally, the examiner noted that his pain symptoms were more likely than not secondary to osteoarthritis and not fibromyalgia.  In April 2012, the RO denied service connection for fibromyalgia and indicated that private treatment records did not refer to fibromyalgia and that a review of his service treatment records showed reports of complaints of arthralgia and muscle aches in regards to his diagnosed schistosomiasis, which was treated with antibiotics. 

Following an April 2012 notice of disagreement, a subsequent medical opinion was requested.  The VA examiner who authored the January 2014 opinion indicated that the Veteran's diagnosis by physicians was osteoarthritis.  Additionally, the examiner noted he had also been diagnosed with chronic myofascial pain syndrome.  The examiner concluded based on a review of the evidence that the Veteran did not meet the criteria for a diagnosis of fibromyalgia. 

There must be a clinical diagnosis for service connection to be warranted.  The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Here, without a diagnosis of fibromyalgia, the Board cannot grant service connection.

Given the lack of clinical diagnosis, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the claim for service connection must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

B. Osteoarthritis of the second finger, right hand

The Veteran did not meet the criteria for fibromyalgia during his VA examination in December 2011; however, the examiner did give a positive opinion for osteoarthritis in the second finger of the right hand.  

An occupational therapy evaluation from May 1991 indicated that the Veteran had significantly less right grip and pinch strength as compared to his left nondominant hand.  VA Medical records from May 2010 indicate that the Veteran was seen for right second finger pain and swelling.  He reported that his right index finger tip was swollen on the back side of the finger and that the fingertip was painful.  According to the notes, he had a nodule on the plantar aspect of that finger for years, and on an x-ray from April 2010, it was described as a 7 mm soft tissue calcification, possibly related to "remote trauma, hydroxyapatite disease, or other metabolic process such as gout" and there was mild degenerative change.  Additionally, he did have a dog bite that broke his skin 4-5 days earlier; however, there was no pus or surrounding erythema to the dog bite and it was healing well.  An August 2010 VA treatment record indicated that he was most likely experiencing signs of early arthritis.  

The December 2011 VA examination indicated that the Veteran was most likely experiencing signs of early arthritis and that he had a calcification on the second finger in the right hand.  Thus, the examiner concluded that his pain symptoms were more likely than not secondary to osteoarthritis.  The Veteran has a current diagnosis of osteoarthritis and he has been complaining of pain involving his right hand since separation from service.  Given evidence of symptoms in service and continuing symptomatology thereafter, the presence of osteoarthritis in service can be legitimately questioned.  Given that there is evidence, albeit not documented, that a chronic disease existed in service and evidence of continuing symptoms since, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran's osteoarthritis of the second finger, right hand had its onset in, or is otherwise the result of a disease or injury incurred in, active service.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran as the law requires and grant service connection for osteoarthritis of the second finger, right hand.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).







ORDER

Entitlement to service connection for fibromyalgia is denied. 

Entitlement to service connection for osteoarthritis of the second finger in the right hand is granted. 


REMAND

Reason for Remand: To provide the Veteran with VA examinations.

I. Increased Initial Rating for IBS 

The Veteran has been service connected for IBS since July 25, 2011.  An initial disability rating of 10 percent was assigned.  In April 2012, the Veteran filed a NOD indicating that he was entitled to a higher rating because his condition was not "frequent," but rather an "every single day occurrence" which required him to take over the counter medication constantly to maintain his daily routine.   

The Board notes that the relevant time period for evidence that must be addressed in the adjudication of the appeal begins July 25, 2010, one year prior to the date of receipt of his claim for service connection for IBS.  See 38 C.F.R. §3.400(o)(2) (2015).  

The VA treatment records show complaints of abdominal cramping and loose stools.  At the December 2011 VA examination, the examiner indicated that the Veteran was experiencing 1-2 loose bowel movements per day if he used Imodium and if he did not use Imodium he had 4-5 loose bowel movements per day.  Additionally, the examiner indicated that the Veteran had abdominal cramps in his bilateral lower abdomen/pelvic area, which were relieved by having a bowel movement.  The examiner noted that the Veteran had frequent episodes of bowel disturbance with abdominal distress.  
The RO assigned a rating of 10 percent because the record showed frequent episodes of bowel disturbance with abdominal distress relieved after a bowel movement.  Thus, the RO concluded that there was no objective medical evidence to warrant a higher evaluation, which would have to show symptoms of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

The most recent examination regarding the Veteran's IBS is dated in December 2011.  As noted above, the Veteran contends that his condition warrants a higher rating because it is more severe than reflected in the December 2011 examination report.  

In regard to the Veteran's claim for an initial disability rating in excess of 10 percent, the current level of disability is most important. Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Here, the most recent IBS examination was in December 2011.  Although age of an examination is not, in itself, an automatic reason for remand, a current examination is necessary in determining the overall disability picture.  In addition, in his April 2012 notice of disagreement, the Veteran alleged that his IBS was worse than reflected in the December 2011 examination report. To afford the Veteran every opportunity and because the Veteran contends that his condition is worse than his initial assigned rating, the Board will remand the claim for a current examination.  

I. Service Connection for Joint Pain 

The Veteran contends he has experienced joint pain in the wrists, hands, ankles, feet, neck, shoulders, hips and low back since separation from service.  He argues this pain is secondary to arthritis, a chronic disease.   In the alternative, he contends this joint pain is secondary to an undiagnosed illness acquired while serving in the Gulf War in 1991.

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i) (2015).  See also 76 Fed. Reg. 81834 (Dec. 29, 2011). 

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).

In August 2011, the Veteran submitted a statement in support of his July 2011 claim for service connection for fibromyalgia indicating that he had been to the VA repeatedly with complaints of chronic pain in his wrists, hands, ankles, feet, shoulders, neck and back and that this pain has been escalating since the Gulf war.  The Veteran's report of medical history from April 1991 included a note from a doctor indicating that the Veteran suffered from chronic intermittent aches and pain in his joints. 

The Veteran's wife submitted a statement in December 1993, in connection with his claim for ankylosing spondylitis, stating that the Veteran had been experiencing back problems since 1980 and that his condition worsened upon his return from Desert Storm.  She also indicated he had been having problems with his wrists, elbows, and shoulders.  

The Veteran's VA medical records from March 2010 include nurse notes that he had generalized aches and pains and a positive response for myalgias for a duration longer than 2 weeks.  He stated that his joint pains were chronic but they were getting worse and that most of the pain was in his shoulders and arms.  A VA treatment record from April 2010 stated that the Veteran was being seen for multiple joint pain, which had been ongoing for the last 15 years, including: wrists, neck, shoulders, hips and general body aches.  He was taking ibuprofen for the pain with mild improvement of the symptoms. Other VA medical treatment records acknowledge that the Veteran had generalized aches and pains. There are complaints in the VA Medical records specifically about the wrists, hands, ankles, feet, neck, shoulders, hips and low back on different occasions; however, the Veteran has not been provided a VA examination in connection with these complaints. 

The record contains complaints of aches and pains in various joints beginning during service and continuing thereafter.  There is some evidence, in the December 2011 VA examination report, that the Veteran's pain may be due to arthritis.  However, no specific development of the Veteran's complaints regarding pain in the wrists, hands, ankles, feet, neck, shoulders, hips and low back has yet been undertaken.

The Board finds that the duty to assist has not been satisfied in regard to the Veteran's claim for service connection for joint pain and that pursuant to the standard set forth in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Veteran should be afforded a VA examination in connection with that claim. An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon, 20 Vet. App. 79. 

On remand, the Veteran should be scheduled for a VA examination to ascertain the nature and etiology of any diagnosable disability in the wrists, hands, ankles, feet, neck, shoulders, hips and low back, to include arthritis.  In addition, the examiner should address the nature and etiology of any qualifying chronic disability or undiagnosed illness manifested by pain radiating to the wrists, hands, ankles, feet, neck, shoulders, hips and low back. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate them with the claims file. 
2. Ask the Veteran to provide authorization for release of any private treatment relevant to the claims being remanded that are not already of record.  Request any records properly identified by the Veteran. 

3. After records are obtained to the extent available, schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and severity of his service-connected IBS. 

The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination. Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present gastrointestinal conditions.  The examiner should specifically state whether the Veteran's IBS is productive of severe symptoms including diarrhea or alternating diarrhea and constipation, and whether there is more or less constant abdominal distress.  

The examiner should also provide an opinion concerning the impact of this disability on the Veteran's daily activities and ability to work.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. After records are obtained to the extent available, schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and etiology of any chronic disability, to include arthritis, or undiagnosed illness manifested by pain radiating to the wrists, hands, ankles, feet, neck, shoulders, hips, low back and any other joints affected by the condition.

The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination. Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.

Following examination of the Veteran and review of the record, the examiner should express an opinion as to the following:

(a) whether the Veteran has arthritis or any other diagnosable disability in his wrists, hands, ankles, feet, neck, shoulders, hips, and/or low back.

(b) if the Veteran does not have arthritis or another diagnosable disability, whether it is at least as likely as not (50 percent probability or more) that the pain the Veteran experiences in the wrists, hands, ankles, feet, neck, shoulders, hips, and/or low back constitute an undiagnosed illness or a chronic disability caused by a medically unexplained illness.

(c) whether it is at least as likely as not (50 percent probability or more) that  the pain the Veteran experiences in the wrists, hands, ankles, feet, neck, shoulders, hips, and/or low back constitute a functional diagnosable disorder or disorders.

(d) As to any demonstrated diagnosable disability, express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any demonstrated disability is etiologically related to or caused by active service or whether such disability was at least as likely as not caused by or aggravated by any of the Veteran's service-connected disabilities.

If there is evidence of arthritis found, the presence of arthritis should be confirmed with the use of x-rays.

Note: The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

The examiner should also provide an opinion concerning the impact of any diagnosed disabilities or illnesses on the Veteran's daily activities and ability to work.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5. When the development requested has been completed, the claims shall again be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


